DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 15 April, 2021.
Claim 1 has been amended.
Claims 1 - 4 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April, 2021 has been entered.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the “identifying a validity of the second block by comparing the first public key applied to the first block with the private key of the second medical personnel performed on the second block”. The specification discloses that the patient information is hash-encrypted inside the patient information data block using a public key and an electronic signature for each medical personnel. In other words, the data is defined as a sequence of digital signatures, and respective encryption key owners add a next owner’s public key to previous transaction details, and then make a digital signature. (0040, 0041). There is no disclosure of any comparison of keys, let alone a comparison of a public key of a first user with a private key of a second user. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites: “identifying a validity of the second block by comparing the first public key applied to the first block with the private key of the second medical personnel performed on the second block”. Examiner cannot determine the metes and bounds of the claims. In particular, it is unclear how to compare a first public key with a second private key, since these keys are not identical. Appropriate correction or clarification is required.


Response to Arguments
Applicant's arguments filed 15 April, 2021 have been fully considered and are persuasive. The rejections have been withdrawn. New U.S.C. 112 rejections are made in in view of the amendment.
The U.S.C. 112 Rejections
Applicant asserts that the amended claims remove the issue identified in the previous Office Action. Examiner agrees and the previous rejections have been withdrawn. Nonetheless the claims recite features that are not supported by the specification and are unclear as to their scope. While the specification discussed verification and validity of a block at a high level, nothing discloses or suggests the recited comparison.
The U.S.C. 101 Rejection
Applicant asserts that the claims are patent eligible because the claims contain limitations that cannot be performed mentally. Examiner agrees. While reading information may be construed as a process that can be performed mentally, this feature is not the focus of the claimed invention. (Reading may be construed as simply viewing the information/image and comprehending word or features in the image. Alternately, reading may be construed as the process a radiologist performs in viewing, comprehending and formulating a judgement as to what the information conveys, such as a diagnosis.) 
The plain focus of the claims is now on the blockchain techniques that allow blocks of information to be sequentially assembled into a chain. As described in the specification, and as would be known to one of ordinary skill in the art, blockchain techniques improve data storage by insuring that the data cannot be inquired, forged, or altered, block hacking, etc. Even though blockchain techniques described in the specification may be considered to be conventional 
Examiner notes Applicant’s assertion that “patient information stored in the block . . . cannot be inquired, forged, or altered unless there is agreement of all medical professional related to the main chain”. This implies that a chain made of 100 records from 100 different professionals cannot be accessed unless all 100 agree. This interpretation is not consistent with the disclosed blockchain techniques. For example, in order to decrypt a particular block, the professional who made the block must do so, not all prior professionals (0046).
The U.S.C. 103 Rejection
Applicant asserts that the prior art of record fails to disclose the recited “identifying a validity of the second block by comparing” two keys. As shown above, this feature is not supported by the specification. In conventional blockchain techniques, a first block is hashed and used for a second block, where additional information may be provided and added to the chain using the keys of the current user. No comparison is performed. Nonetheless, the prior art does not disclose this feature.
Examiner notes that the specification discloses that acquiring first and second medical images, separating medical and patient information and transmitting the information to a database is known in the art. Indeed, Dove teaches these features. Similarly, encrypting and decrypting is known, as in Vesper. The remaining elements in the claim are directed to implementing blockchain techniques to store and access the data. Blockchain inherently includes generating blocks using public and private keys/signatures as recited. Further, blockchain 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2017/0039330 A1 to Tanner et al. discloses storing patient healthcare data using blockchain techniques.
US PGPUB 2017/0091397 A1 to Shah discloses a blockchain configured medical data bank accessible by a plurality of entities.
CN 106354994 A to Qiao discloses storing medical data in a blockchain in a peer-to-peer network.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 30 April, 2021